Order entered March 5, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00018-CV

                       MICHAEL SUTTON, Appellant

                                         V.

          OCTAPHARMA PLASMA INCORPORATED, Appellee

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-06879

                                   ORDER

      Before the Court is appellant’s March 3, 2020 unopposed second motion to

extend the time to file the clerk’s and reporter’s records. We GRANT the request

and extend the time to March 19, 2020.


                                              /s/   KEN MOLBERG
                                                    JUSTICE